ICJ_168_Jadhav_IND_PAK_2017-06-13_ORD_01_NA_00_EN.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES


      AFFAIRE JADHAV
        (INDE c. PAKISTAN)


   ORDONNANCE DU 13 JUIN 2017




          2017
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


        JADHAV CASE
        (INDIA v. PAKISTAN)


      ORDER OF 13 JUNE 2017

                                           Mode officiel de citation :
                                          Jadhav (Inde c. Pakistan),
                             ordonnance du 13 juin 2017, C.I.J. Recueil 2017, p. 279




                                                Official citation :
                                          Jadhav (India v. Pakistan),
                               Order of 13 June 2017, I.C.J. Reports 2017, p. 279




                                                                                1124
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157322-0




1 CIJ1124.indb 2                                                                       27/03/18 16:26

                       13 JUIN 2017

                      ORDONNANCE




 AFFAIRE JADHAV
(INDE c. PAKISTAN)




  JADHAV CASE
(INDIA v. PAKISTAN)




                      13 JUNE 2017

                        ORDER

                                                                       279




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2017
                                                                                   2017
                                                                                  13 June
                              13 June 2017                                      General List
                                                                                 No. 168

                         JADHAV CASE
                        (INDIA v. PAKISTAN)




                                ORDER


  The President of the International Court of Justice,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 44 and 45, paragraph 1, of the Rules of Court,
   Having regard to the Application ﬁled in the Registry of the Court on
8 May 2017, whereby the Republic of India instituted proceedings against
the Islamic Republic of Pakistan, concerning alleged violations of the
Vienna Convention on Consular Relations of 24 April 1963 “in the mat-
ter of the detention and trial of an Indian National, Mr. Kulbhushan Sud-
hir Jadhav”, sentenced to death in Pakistan,
   Having regard to the request for the indication of provisional measures
submitted by India on 8 May 2017 and to the Order by which the Court
indicated provisional measures on 18 May 2017;
   Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 8 June 2017, pursuant to Article 31 of the Rules
of Court, the Agent of India requested that each Party be granted a
period of four months for the preparation of its pleading; and whereas
the Agent of Pakistan indicated that periods of two months would be suf-
ﬁcient;
   Taking into account the views of the Parties,
  Fixes the following time-limits for the ﬁling of the written pleadings:

  13 September 2017 for the Memorial of India;
  13 December 2017 for the Counter-Memorial of Pakistan; and

                                                                            4

                        jadhav (order 13 VI 17)                        280

  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this thirteenth day of June, two thousand
and seventeen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of India and the Government of the Islamic Republic of Pakistan,
respectively.

                                           (Signed) Ronny Abraham,
                                                       President.
                                          (Signed) Philippe Couvreur,
                                                        Registrar.




                                                                         5

